Title: To Thomas Jefferson from William Davies, 16 April 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield April 16. 1781.

The badness of the weather has prevented my return to Richmond today. I am, however, so firmly persuaded of the enemy’s intentions up the rivers, that I cannot refrain from renewing my request for the impressment of a number of waggons not only for the removal of the stores at Petersburg and Chesterfield, which amount to at least 150 waggon loads, but also for the removal of the cannon at Newcastle. If Captain Young could receive your authority for this purpose, it would greatly facilitate their security: indeed, in my opinion, they will infallibly be lost, unless a step of this kind is immediately adopted.
I have the honor to be, sir, most respectfully, Your Excellency’s most obdt servt,

William Davies

